

Exhibit 10.15
 
 
 
ADVISORY AGREEMENT
 
THIS ADVISORY AGREEMENT (this “Agreement”) is made as of November 21, 2007 (the
“Effective Date”), by and between DESERT CAPITAL REIT, INC., a Maryland
corporation (the “Company”), and SANDSTONE EQUITY INVESTORS, LLC, a Delaware
limited liability company (the “Advisor”).
 
RECITALS:
 
A.           The Company intends to use the net proceeds of borrowings and
security offerings and the net returns on its investments which are not
otherwise distributed to stockholders in Mortgage Assets (defined herein) in a
manner which allows the Company to qualify as a “real estate investment trust”
under the Internal Revenue Code of 1986, as amended (the “Code”) and to qualify
for an exemption from being an “investment company” under the Investment Company
Act of 1940, as amended (the “Investment Company Act”).
 
B.           The Company desires that the Advisor undertake, on the Company’s
behalf, the duties and responsibilities set forth in this Agreement, subject to
the direction and oversight of the Board of Directors of the Company (the “Board
of Directors”), on the terms and conditions set forth in this Agreement.
 
C.           The Advisor desires to undertake, on the Company’s behalf, the
duties and responsibilities set forth in this Agreement, subject to the
direction and oversight of the Board of Directors, on the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereto, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
AGREEMENTS:
 
1. Definitions.  Capitalized terms used in this Agreement shall have the
respective meanings assigned to them below:
 
1.1 “Advisor” has the meaning set forth in the Preamble to this Agreement, and
shall include any successor thereto.
 
1.2 “Advisor Obligations” has the meaning set forth in Section 2.4.2 of this
Agreement.
 
1.3 “Advisor Refund” has the meaning set forth in Section 6.2.1(2) of this
Agreement.
 
1.4 “Affiliate” means, when used with reference to a specified person, any
person that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the specified person.  For
purposes of this definition, the term “person” means and includes individuals,
corporations, general and limited partnerships, stock companies, land trusts,
business trusts and other entities and governments and agencies and political
subdivisions thereof.  For purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any person, shall mean the possession, directly,
or indirectly through one or more intermediaries, of the power to direct or
cause the direction of the management and policies of such person, whether by
contract, through the ownership of voting securities, partnership interests or
other equity interests or otherwise.
 
1.5 “Annual Second-Tier Amount” shall have the meaning set forth in Section
6.2.1(2) of this Agreement.
 
1.6 “Agreement” means this Advisory Agreement dated as of the Effective Date, by
and between the Company and the Advisor, as it is amended from time to time in
accordance with the terms of this Agreement.
 
1.7 “Average Invested Assets” means for any period the average of the aggregate
book value of the Company’s assets invested, directly or indirectly, in equity
interests in and loans secured by real estate, before reserves for depreciation
or bad debts or other similar non-cash reserves computed by taking the average
of such values at the end of each month during any given period.
 
1.8 “Average Net Worth” means for any period the average of the net worth of the
Company at the end of each week during the period.  For purposes of determining
the Average Net Worth, the “net worth” means the difference between (i) the
aggregate book value of the consolidated assets of the Company and its
subsidiaries, before reserves for depreciation, bad debts or other similar
non-cash items, and (ii) the aggregate book value of debt of the Company and its
subsidiaries.
 
1.9 “Board of Directors” has the meaning set forth in Recital B of this
Agreement.
 
1.10 “Cause” means a reasonable good faith determination of the Board of
Directors based on findings of fact which are disclosed to the Advisor that the
Advisor was grossly negligent, acted with reckless disregard or engaged in
willful misconduct or active fraud while discharging its material duties under
this Agreement.
 
1.11 “Change of Control” means in any transaction or series of transactions (i)
any sale, lease, assignment, transfer or other conveyance of all or
substantially all of the Company’s assets, or (ii) any consolidation or merger
involving the Company in which all of the stockholders of the Company
immediately prior to the consummation of such transaction, considered
collectively, do not immediately following the transaction own shares of the
surviving entity constituting at least a majority of the voting power of the
surviving entity, (iii) any reclassification or other exchange of capital stock,
or any other recapitalization of the Company in which any person or group, as
those terms are used in Rule 13d-1 promulgated under the Securities Exchange Act
of 1934, as amended, that owned 30% of the voting power of the Company
immediately prior to the consummation of such transaction do not immediately
following the transaction own at least 30% of the voting power of the Company or
in which any person or group that owned less than 30% of the voting power of the
Company immediately prior to the consummation of the transaction do not
immediately following the transaction own more than 30% of the voting power of
the Company, (iv) any liquidation, dissolution or winding up of the Company, or
(v) any time fewer than two members of the Board of Directors are individuals
which were selected by the Advisor.  In instances where a natural person
selected by the Advisor and immediately thereafter appointed to the Board of
Directors either resigns or dies, then a Change of Control under clause (v) of
the preceding sentence shall not be triggered if (i) the Board of Directors does
not elect to terminate the Advisor within 30 days after the first director
resigns or dies, or (ii) the qualified individual next selected by the Advisor
is appointed as soon as possible after such selection and the Board of Directors
does not take any action from the time the Advisor selects the next individual
until the time the next Advisor-selected director is appointed.
 
1.12 “Code” has the meaning set forth in Recital A of this Agreement.
 
1.13 “Company” has the meaning set forth in the Introductory Paragraph of this
Agreement, and shall include any successor thereto.
 
1.14 “Effective Date” has the meaning set forth in the Preamble of this
Agreement.
 
1.15 “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
1.16 “First-Tier Management Compensation” has the meaning set forth in Section
6.1 of this Agreement.
 
1.17 “GAAP” means generally accepted accounting principles, as applied in the
United States.
 
1.18 “Governing Instruments” means the articles of incorporation or charter, as
the case may be, and the bylaws of the Company and its subsidiaries, as those
documents may be amended from time to time.
 
1.19 “Independent Directors” are those who are not associated and have not been
associated within the last two years, directly or indirectly, with the Company
or the Advisor.
 
1.20 “Investment Company Act” has the meaning set forth in Recital A of this
Agreement.
 
1.21 “Last Auditor” has the meaning set forth in Section 6.3 of this Agreement.
 
1.22 “Management Compensation” means the First-Tier Management Compensation and
Second-Tier Management Compensation.
 
1.23 “Mortgage Assets” means the following:
 
(i)  
mortgage securities (or interests therein), including (a) pass-through
certificates (including GNMA certificates, FNMA certificates and FHLMC
certificates), (b) collateralized mortgage obligations, (c) securities
representing interests in, or secured by, mortgages on real property other than
pass-through certificates and CMOs, (d) certificates and other securities
collateralized by loans, mortgage derivative securities, subordinated interests
and other mortgage-backed and mortgage-collateralized obligations, (e) mortgage
derivative securities and (f) subordinated interests;

 
(ii)  
mortgage loans, including (a) conforming mortgage loans (i.e., mortgage loans
which comply with requirements for inclusion in credit support programs
sponsored by FHLMC, FNMA or GNMA or are FHA or VA Loans, all of which are
secured by first mortgages or deeds of trust on single-family (one to four
units) residences, multifamily residences or commercial properties) and (b)
non-conforming mortgage loans; and

 
(iii)  
short-term investments, including short-term bank certificates of deposit,
short-term U.S. Treasury securities, short-term U.S. government agency
securities, commercial paper, repurchase agreements, short-term CMOs, short-term
asset-backed securities and other similar types of short-term investment
instruments, all of which will have maturities or average lives of less than one
year.

 
1.24 “Net Income” means for any period the taxable income of the Company and its
subsidiaries (including net capital gains, if any, but excluding net capital
losses, if any) before deducting (i) the Second-Tier Management Compensation,
(ii) any net operating loss deductions arising from losses in prior periods and
(iii) any items which the Code permits to be deducted when calculating taxable
income for a REIT.
 
1.25 “Quarterly Second-Tier Amount” has the meaning set forth in Section
6.2.1(1) of this Agreement.
 
1.26 “Reconciliation Notice” has the meaning set forth in Section 6.3 of this
Agreement.
 
1.27 “REIT” means a “real estate investment trust” as defined under the Code.
 
1.28 “REIT Provisions of the Code” means Sections 856 through 860 of the Code.
 
1.29 “Remaining Amount” has the meaning set forth in Section 6.2.1(2) of this
Agreement.
 
1.30 “Second-Tier Management Compensation” has the meaning set forth in Section
6.2 of this Agreement.
 
1.31 “Short-Term Investments” means short-term bank certificates of deposit,
short-term U.S. Treasury securities, short-term U.S. government agency
securities, commercial paper, repurchase agreements, short-term CMOs, short-term
asset-backed securities and other similar types of short-term investment
instruments, all of which will have maturities or average lives of less than one
year.
 
1.32 “Sub-Advisor” means any third party (other than the Advisor) which has been
selected by the Advisor and approved by the Board of Directors to manage all or
a portion of the day-to-day operations of the Company and perform the services
and other activities described in Section 2.1 of this Agreement.  Any approval
of a Sub-Advisor by the Board of Directors may be conditioned or limited in any
manner determined by the Board of Directors, including, without limitation, the
terms and conditions of any such agreement with a Sub-Advisor.
 
1.33 “Ten-Year U.S. Treasury Rate” means for any period the average of the
weekly average yields to maturity for actively traded current coupon
U.S.  Treasury fixed interest rate securities (adjusted to a constant maturity
of ten years) published by the Federal Reserve Board for each week during such
period, or, if such rate is not published by the Federal Reserve Board, any
Federal Reserve Bank or agency or department of the federal government selected
by the Company.  If the Company determines in good faith that the Ten-Year
U.S.  Treasury Rate cannot be calculated as provided above, then the rate shall
be the arithmetic average of the per annum average yields to maturities, based
upon closing asked prices on each business day during such period, for each
actively traded marketable U.S. Treasury fixed interest rate security with a
final maturity date not less than eight nor more than 12 years from the date of
the closing asked prices as chosen and quoted for each business day in each such
period in New York City by at least three recognized dealers in U.S. government
securities selected by the Company.
 
1.34 “Threshold Return” has the meaning set forth in Section 6.2.3 of this
Agreement.
 
1.35 “Tiered Percentage” has the meaning set forth in Section 6.2.2 of this
Agreement.
 
1.36 “Total Operating Expenses” means the aggregate expenses of every character
paid or incurred by the Company as determined under GAAP, including the
Management Compensation, but excluding (i) the expenses or raising capital such
as organization and offering expenses, legal audit, accounting underwriting,
brokerage, listing registration and other fees, printing and other such
expenses, and tax incurred in connection with the issuance, distribution,
transfer, registration, and stock exchange listing of the Company’s shares;
(ii) interest payments; (iii) taxes; (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves; (v) incentive fees, if any,
paid to the Advisor in connection with the gain from the sale of the Company’s
assets; and (vi) acquisition fees, acquisition expenses, real estate commissions
on resale of property and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, mortgage loans, or other
property, (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property).
 
1.37 “Unaffiliated Director” means a natural person serving as a director of the
Company who is not affiliated, directly or indirectly, with the Advisor or any
of its Affiliates in any material respect, whether by ownership of, ownership
interest in, employment by, any material business or professional relationship
with, or serving as an officer or director of the Advisor or any of its
Affiliates.
 
2. General Duties of the Advisor.
 
2.1 Services. Subject at all times to the direction and oversight of the Board
of Directors, the Advisor shall (i) generally manage the day-to-day operations
of the Company and perform the services and other activities described below,
and (ii) to the extent directed by the Board of Directors, perform similar
management and services for any subsidiary of the Company. The Advisor, in its
sole discretion with the approval of the Board of Directors, may elect to cause
the duties of the Advisor under this Agreement to be provided by a Sub-Advisor.
The Advisor shall perform the following services from time to time as may be
required for the management of the Company and its assets:
 
2.1.1 serving as the Company’s consultant with respect to the formulation of
investment criteria and the preparation of policy guidelines by the Board of
Directors;
 
2.1.2 assisting the Company in developing criteria for Mortgage Asset purchase
commitments that are consistent with the Company’s long-term investment
objectives and making available to the Company its knowledge and experience with
respect to Mortgage Assets;
 
2.1.3 representing the Company in connection with the purchase, sale and
commitment to purchase or sell Mortgage Assets that meet in all material
respects the Company’s investment criteria;
 
2.1.4 managing the Company’s portfolio of Mortgage Assets;
 
2.1.5 advising the Company and negotiating the Company’s agreements with
third-party lenders for borrowings by the Company;
 
2.1.6 making available to the Company statistical and economic research and
analysis regarding the Company’s activities and the services performed for the
Company by the Advisor;
 
2.1.7 monitoring and providing to the Board of Directors from time to time price
information and other data obtained from certain nationally-recognized dealers
that maintain markets in Mortgage Assets identified by the Board of Directors
from time to time, and providing data and advice to the Board of Directors in
connection with the identification of such dealers;
 
2.1.8 investing or reinvesting any money of the Company in accordance with the
Company’s policies and procedures;
 
2.1.9 providing the executive and administrative personnel, office space and
services required in rendering services to the Company, in accordance with and
subject to the terms of this Agreement;
 
2.1.10 administering the day-to-day operations of the Company and performing and
supervising the performance of such other administrative functions necessary to
the management of the Company as may be agreed upon by the Advisor and the Board
of Directors, including the collection of revenues and the payment of the
Company’s debts and obligations from the Company’s accounts, and the maintenance
of appropriate computer systems to perform such administrative functions;
 
2.1.11 advising the Board of Directors in connection with policy decisions;
 
2.1.12 evaluating and recommending hedging strategies to the Board of Directors
and, upon approval by the Board of Directors, engaging in hedging activities on
behalf of the Company consistent with the Company’s status as a REIT;
 
2.1.13 supervising compliance by the Company with the REIT Provisions of the
Code and maintenance of its status as a REIT;
 
2.1.14 qualifying and causing the Company to qualify to do business in all
applicable jurisdictions and obtaining and maintaining all appropriate licenses;
 
2.1.15 assisting the Company in any executive search for executive officers;
 
2.1.16 assisting the Company to retain qualified accountants and tax experts to
assist in developing and monitoring appropriate accounting procedures and
testing systems and to conduct quarterly compliance reviews as the Board of
Directors may deem necessary or advisable;
 
2.1.17 assisting the Company in its compliance with all federal (including the
Sarbanes-Oxley Act of 2002), state and local regulatory requirements applicable
to the Company in respect of its business activities, including preparing or
causing to be prepared all financial statements required under applicable
regulations and contractual undertakings and all reports, documents and filings,
if any, required under the Securities Exchange Act of 1934, as amended, or other
federal or state laws;
 
2.1.18 assisting the Company in its compliance with federal, state and local tax
filings and reports and generally enabling the Company to maintain its status as
a REIT, including soliciting stockholders, as defined below, for required
information to the extent provided in the REIT Provisions of the Code;
 
2.1.19 assisting the Company in its maintenance of an exemption from the
Investment Company Act and monitoring compliance with the requirements for
maintaining an exemption from the Investment Company Act;
 
2.1.20 coordinating and managing the operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment collaborators;
 
2.1.21 advising the Company as to its capital structure and capital raising
activities;
 
2.1.22 handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations, subject to the approval of the Board
of Directors;
 
2.1.23 engaging and supervising, on behalf of the Company and at the Company’s
expense, the following, without limitation: independent contractors to provide
investment banking services, leasing services, mortgage brokerage services,
securities brokerage services, other financial services and such other services
as may be deemed by the Advisor and the Board of Directors to be necessary or
advisable from time to time; and
 
2.1.24 so long as the Advisor does not incur additional costs or expenses,
performing such other services as may be required from time to time for
management and other activities relating to the assets of the Company as the
Board of Directors shall reasonably request or the Advisor shall deem
appropriate under the particular circumstances.
 
2.2 Obligations of the Advisor.
 
2.2.1 Verify Conformity with Investment Criteria.  Subject to the direction of
the Board of Directors, the Advisor shall use commercially reasonable efforts to
provide that each Mortgage Asset acquired by the Company conforms in all
material respects to the investment criteria of the Company and shall seek to
cause each seller or transferor of Mortgage Assets to the Company to make such
representations and warranties regarding such Mortgage Assets as may, in the
reasonable judgment of the Advisor, be necessary and appropriate, subject to
market custom. In addition, the Advisor shall take such other action as it deems
reasonably necessary or appropriate in seeking to protect the Company’s
investments to the extent consistent with its duties under this Agreement.
 
2.2.2 Conduct Activities in Conformity with REIT Status and All Applicable
Restrictions.  Subject to the direction of the Board of Directors, the Advisor
shall refrain from any action which, in its sole judgment made in good faith,
would adversely affect the status of the Company or, if applicable, any
subsidiary of the Company as a REIT or (i) which, in its sole judgment made in
good faith, would violate any material law, rule or regulation of any
governmental body or agency having jurisdiction over the Company or any such
subsidiary or (ii) which would otherwise not be permitted by the Company’s or
such subsidiary’s Governing Instruments, any material operating policies adopted
by the Company, or any agreements actually known by the Advisor, except in each
of clauses (i) and (ii) as could not reasonably be expected to have a material
adverse effect on the Company.  If the Advisor is directed to take any such
action by the Board of Directors, the Advisor shall promptly notify the Board of
Directors of the Advisor’s judgment that such action would adversely affect such
status or cause such violation or not be permitted as aforesaid.
 
2.2.3 Reports.  Upon the request of the Board of Directors and at the sole cost
and expense of the Company, the Advisor shall cause an annual compliance report
of the Company to be prepared by a firm independent of the Advisor and its
Affiliates and having the proper expertise to determine compliance with the REIT
Provisions of the Code and related matters.  In addition, the Advisor shall
prepare regular reports for the Board of Directors that will review the
Company’s investments in Mortgage Assets, portfolio composition and
characteristics, credit quality (if applicable), performance and compliance with
the Company’s investment policies and policies that enable the Company to
maintain its qualification as a REIT and to maintain its exemption from being
deemed an “investment company” under the Investment Company Act.
 
2.2.4 Portfolio Transactions.  In placing portfolio transactions and selecting
brokers or dealers, the Advisor shall seek to obtain on behalf of the Company
commercially reasonable terms.  In assessing commercially reasonable terms for
any transaction, the Advisor shall consider all factors it deems relevant,
including the breadth of the market for the security, the price of the security,
the financial condition and execution capability of the broker or dealer, and
the reasonableness of the commission, if any, both for the specific transaction
and on a continuing basis.
 
2.3 Cooperation of the Company.  The Company (including the Board of Directors)
agrees to take all actions reasonably required to permit and enable the Advisor
to carry out its duties and obligations under this Agreement, including, without
limitation, all steps reasonably necessary to allow the Advisor to file any
registration statement on behalf of the Company in a timely manner.  The Company
further agrees to use commercially reasonable efforts to make available to the
Advisor all resources, information and materials reasonably requested by the
Advisor to enable the Advisor to satisfy its obligations hereunder, including
its obligations to deliver financial statements and any other information or
reports with respect to the Company.  If the Advisor is not able to provide a
service, or in the reasonable judgment of the Advisor it is not prudent to
provide a service, without the approval of the Board of Directors or the
Unaffiliated Directors, as applicable, then the Advisor shall be excused from
providing such service (and shall not be in breach of this Agreement) until the
applicable approval has been obtained.
 
2.4 Engagement of Third Parties.
 
2.4.1 Securities Dealers.  The Advisor is authorized, for and on behalf, and at
the sole cost and expense of the Company, to employ such securities dealers
(including Affiliates of the Advisor) for the purchase and sale of Mortgage
Assets as may, in the judgment of the Advisor, be necessary to obtain the best
commercially available net results taking into account such factors as the
policies of the Company, price, dealer spread, the size, type and difficulty of
the transaction involved, the firm’s general execution and operational
facilities and the firm’s risk in positioning the securities
involved.  Consistent with this policy, the Advisor is authorized to direct the
execution of the Company’s portfolio transactions to dealers and brokers
furnishing statistical information or research deemed by the Advisor to be
useful or valuable to the performance of its investment advisory functions for
the Company.
 
2.4.2 Other Third Parties.  The Advisor is authorized to retain, for and on
behalf of the Company, the services of third parties (including Affiliates of
the Advisor), including, without limitation, accountants, legal counsel,
appraisers, insurers, brokers, dealers, transfer agents, registrars, developers,
investment banks, financial advisors, banks and other lenders and others as the
Advisor deems reasonably necessary or advisable in connection with the
management and operations of the Company.  The costs and expenses related to the
retention of third parties shall be the sole cost and expense of the Company
except to the extent the third party is retained to make decisions to invest in
and dispose of Mortgage Assets, provide administrative, data processing or
clerical services, prepare the financial records of the Company or prepare a
report summarizing the Company’s acquisitions of Mortgage Assets, portfolio
compensation and characteristics, credit quality (if applicable) or performance
of the portfolio, in which case it shall be at the sole cost and expense of the
Advisor unless otherwise approved by the Board of Directors (collectively,
“Advisor Obligations”).
 
2.4.3 Affiliates.  Notwithstanding anything contained in this Agreement to the
contrary, the Advisor shall have the right to cause any services under this
Agreement to be rendered by the Advisor’s employees or Affiliates of the
Advisor.  The Company shall pay or reimburse the Advisor or its Affiliates for
the cost and expense of performing services by the Affiliate if (i) the costs
and expenses of such Affiliate would have been reimbursable under this Agreement
if such Affiliate were an unaffiliated third party, and (ii) the costs and
expenses of such Affiliate have been approved by a majority of the Unaffiliated
Directors or incurred in accordance with a policy adopted by a majority of the
Unaffiliated Directors.
 
3. Additional Activities of the Advisor and its Affiliates.
 
3.1 Other Activities of the Advisor.  Except as provided in the last sentence of
this Section 3.1, nothing in this Agreement shall (i) prevent the Advisor, any
Sub-Advisor or any of their respective Affiliates, officers, directors or
employees, from engaging in other businesses or from rendering services of any
kind to any other person or entity, including, without limitation, investing in,
or rendering advisory service to others investing in, any type of Mortgage
Assets or other real estate investments (including, without limitation,
investments that meet the principal investment objectives of the Company),
whether or not the investment objectives or policies of any such other person or
entity are similar to those of the Company, or (ii) in any way bind or restrict
the Advisor, any Sub-Advisor or any of their respective Affiliates, officers,
directors or employees from buying, selling or trading any securities or
commodities for their own accounts or for the account of others for whom the
Advisor, the Sub-Advisor or any of their respective Affiliates, officers,
directors or employees may be acting.  The Company acknowledges that the Advisor
will base allocation decisions on the procedures the Advisor reasonably and in
good faith considers fair and equitable, including, without limitation, such
considerations as investment objectives, restrictions and time horizon,
availability of cash and the amount of existing holdings.  While information and
recommendations supplied to the Company shall, in the Advisor’s reasonable and
good faith judgment, be appropriate under the circumstances and in light of the
investment objectives and policies of the Company, they may be different from
the information and recommendations supplied by the Advisor, any Sub-Advisor,
any Affiliate of the Advisor or any Sub-Advisor to other investment companies,
funds and advisory accounts.  The Company shall be entitled to equitable
treatment under the circumstances in receiving information, recommendations and
any other services, but the Company recognizes that it is not entitled to
receive preferential treatment as compared with the treatment given by the
Advisor, any Sub-Advisor, any Affiliate of the Advisor or any Sub-Advisor to any
investment company, fund or advisory account other than any fund or advisory
account which contains only funds invested by the Advisor (and not of any of its
clients or customers) or its officers and directors.  Notwithstanding anything
to the contrary in this Section 3.1, for so long as the Advisor is the exclusive
advisor of the Company (unless the Advisor is not the exclusive advisor of the
Company because the Company has engaged a Sub-Advisor) pursuant to this
Agreement, neither the Advisor nor any of its Affiliates shall sponsor any other
residential mortgage REIT that invests primarily in mortgages for the
acquisition of, development of and construction on real estate in the Las Vegas,
Nevada area unless otherwise approved by a majority of the Unaffiliated
Directors.
 
3.2 Service to the Company; Execution of Documents.  Directors, officers,
employees and agents of the Advisor and its Affiliates may serve as trustees,
directors, officers, employees, agents, nominees or signatories for the Company
or any subsidiary of the Company, to the extent permitted by the Governing
Instruments, as from time to time amended, or by any resolutions duly adopted by
the Board of Directors pursuant to the Governing Instruments.  When executing
documents or otherwise acting in such capacities for the Company, such persons
shall use their respective titles in the Company.
 
4. Bank Accounts.  At the direction of the Board of Directors, the Advisor may
establish and maintain one or more bank accounts in the name of the Company or
any subsidiary of the Company, and may collect and deposit into any such account
or accounts, and disburse funds from any such account or accounts in a manner
consistent with this Agreement, including, without limitation, the
following:  (a) the payment of the Management Compensation, (b) the payment (or
advance) of reimbursable costs and expenses, and (c) such other amounts
authorized by the Board of Directors.  The Advisor shall from time to time
render appropriate accountings of such collections and payments to the Board of
Directors and, upon request, to the auditors of the Company or any subsidiary of
the Company.
 
5. Records; Confidentiality.  The Advisor shall maintain appropriate and
accurate books of account and records relating to services performed under this
Agreement, and such books of account and records shall be accessible for
inspection by representatives (including the auditors) of the Company or any
subsidiary of the Company at any time during normal business hours.  Except in
the ordinary course of business of the Company, the Advisor shall, and shall use
commercially reasonable efforts to cause each of its Affiliates to, keep
confidential any and all information they (or such Affiliates) may obtain from
time to time in connection with the services they (or such Affiliates) render
under this Agreement.
 
6. Compensation of the Advisor.
 
6.1 First-Tier Management Compensation.  For services rendered under this
Agreement, the Company shall pay to the Advisor quarterly in arrears commencing
on the Effective Date annual first-tier management compensation equal to 1% of
the first $200,000,000 of Average Invested Assets during each fiscal year, plus
0.8% of the Average Invested Assets during such year in excess of $200,000,000
(the “First-Tier Management Compensation”).  The portion of the First-Tier
Management Compensation payable each fiscal quarter shall be calculated by the
Advisor within 15 days after the end of such quarter, and a written statement
documenting such calculation in reasonable detail shall be promptly delivered to
the Company thereafter.  The Company shall pay any amount payable pursuant to
this Section 6.1 for such quarter within 15 days after the receipt of the
written statement setting forth the computation of the First-Tier Management
Compensation, or, at the Advisor’s election, the Advisor may deduct such amount
from the Company’s account or accounts, in any case without demand, deduction,
offset or delay (other than any deduction or offset for the liquidated sum of
any Advisor Refund).
 
6.2 Calculation of Second-Tier Management Compensation.  In addition to the
First-Tier Management Compensation, the Advisor shall receive second-tier
management compensation for each fiscal quarter (the “Second-Tier Management
Compensation”).
 
6.2.1 The Second-Tier Management Compensation shall be calculated by the Advisor
and paid or refunded (as applicable) as follows:
 
(1) At the end of each of the first three fiscal quarters during each fiscal
year, the Advisor shall calculate the Tiered Percentage of the difference of (i)
the Net Income for such quarter (or lesser portion thereof), minus (ii) the
Threshold Return for such quarter (or lesser portion thereof) (the “Quarterly
Second-Tier Amount”).  If the Quarterly Second-Tier Amount is a positive number,
then at the end of each such quarter the Company shall pay the Advisor the
Quarterly Second-Tier Amount.
 
(2) At the end of each fiscal year and upon any termination of this Agreement,
the Advisor shall calculate the Tiered Percentage of the difference of (i) the
Net Income for such year (or lesser portion thereof), minus (ii) the Threshold
Return for such year (or lesser portion thereof) (the “Annual Second-Tier
Amount”).  If the aggregate of the Quarterly Second-Tier Amounts received by the
Advisor for such year (but not taking into account any prior years) is less than
the Annual Second-Tier Amount, then the Company shall pay the Advisor such
shortfall (the “Remaining Amount”).  On the other hand, if the aggregate of the
Quarterly Second-Tier Amounts received by the Advisor during such year (but not
taking into account any prior years) exceeds the Annual Second-Tier Amount, then
the Advisor shall pay the Company such excess (the “Advisor Refund”).  The
Advisor Refund for any particular year shall not exceed the aggregate of the
Quarterly Second-Tier Amounts received by the Advisor during such year.
 
6.2.2 The “Tiered Percentage” shall mean for any period the weighted average of
the following percentage rates (weighting to be based on Average Invested Assets
attributable to each percentage rate):  (i) 20% for the first $200,000,000 of
Average Invested Assets; and (ii) 10% for the Average Invested Assets in excess
of $200,000,000.
 
6.2.3 The “Threshold Return” shall mean for any period the amount of Net Income
for such period that would produce an annualized return on the Company’s average
invested assets equal to the sum of (i) the Ten-Year U.S. Treasury Rate for such
period plus (ii) 1.0%.
 
6.2.4 Payment Procedure.  The Advisor shall calculate the Second-Tier Management
Compensation, the Quarterly Second-Tier Amount, any Remaining Amount and any
Advisor Refund and deliver to the Company a written statement setting forth such
computation in reasonable detail within 15 days after the end of each fiscal
quarter, fiscal year and after the date of any termination of this Agreement, as
applicable.  The Company shall pay to the Advisor all Quarterly Second-Tier
Amounts and all Remaining Amounts (or, at the Advisor’s election, the Advisor
may deduct such amount from the Company’s account or accounts) with respect to
each fiscal quarter or year (or lesser portion thereof) within 15 days following
the delivery to the Company of the written statement setting forth the
computation of the Second-Tier Management Compensation for such quarter or year
(or lesser portion thereof), as applicable, without demand, deduction, offset or
delay (other than any deduction or offset for the liquidated sum of any Advisor
Refund).  The Advisor shall pay the Advisor Refund, if any, with respect to a
particular fiscal year within 15 days following the delivery to the Company of
the written statement setting forth the computation of the Second-Tier
Management Compensation for such year (or lesser portion thereof), without
demand or delay.  In connection with the Company’s annual audit (or any audit
upon termination of this Agreement), the Advisor shall determine any year-end
adjustments to the Second-Tier Management Compensation and Advisor Refund
payable under this Section 6.2 and deliver to the Company a written statement
setting forth such computation within 45 days after the end of each fiscal year.
Any required adjustments to the Second-Tier Management Compensation or the
Advisor Refund shall be paid by the Company to the Advisor or by the Advisor to
the Company, respectively, within 15 days after delivery of such computation to
the Company by the Advisor, without demand, deduction, offset or delay (other
than any deduction or offset for the liquidated sum of any Advisor Refund).
 
6.2.5 Compensation Limitation.  Notwithstanding any other provision of this
Section 6, the Total Operating Expenses of the Company shall (in the absence of
a satisfactory showing to the contrary) be deemed to be excessive if they exceed
in any fiscal year the greater of 2% of its Average Invested Assets or 25% of
its Net Income for such year.  In the event the Independent Directors do not
determine such excess expenses are justified, the Advisor agrees to reimburse
the Company at the end of the twelve month period the amount by which the
aggregate annual expenses paid or incurred by the Company exceed the limitations
herein provided.
 
6.2.6 Payment in Cash.  All Management Compensation shall be paid by the Company
in cash.  Any Advisor Refund shall also be paid in cash.
 
6.3 Annual Reconciliation.  The calculation of the Management Compensation shall
be subject to audit and reconciliation at the end of each fiscal year and upon
any termination of this Agreement.  If at any time the Advisor disagrees with
such audit and reconciliation and the dispute cannot be resolved between the
Unaffiliated Directors and the Advisor within 10 business days after the
Advisor’s receipt of such audit and reconciliation and provides written notice
to the Company of the dispute (the “Reconciliation Notice”), then the matter
shall be resolved by an independent auditor of recognized standing selected
jointly by the Unaffiliated Directors and the Advisor within not more than 20
days after the Reconciliation Notice.  In the event the Unaffiliated Directors
and the Advisor cannot agree with respect to such selection within the aforesaid
20 day time-frame, the Unaffiliated Directors shall select one such independent
auditor and the Advisor shall each select one independent auditor within five
business days after the expiration of the 20 day period, with one additional
such auditor (the “Last Auditor”) to be selected by the auditors so designated
within five business days after their selection.  Any decision made by the
auditors shall be deemed final and binding upon the Board of Directors and the
Advisor and shall be delivered to the Advisor and the Company within not more
than 15 days after the selection of the Last Auditor.  The expenses of the
auditors shall be paid by the party with the estimate which deviated the
furthest from the final valuation decision made by the auditors.
 
7. Expenses of the Advisor and the Company.
 
7.1 Expenses of the Advisor.  The Advisor shall be responsible for the following
expenses:
 
7.1.1 employment expenses of the personnel employed by the Advisor (including
the officers of the Company which are also employed by the Advisor), including,
without limitation, salaries, wages, payroll taxes and the cost of employee
benefit plans of such personnel;
 
7.1.2 rent, telephone, utilities, office furniture, equipment, machinery and
other office, internal and overhead expenses of the Advisor required for the
Company’s day-to-day operations, including bookkeeping, clerical and back-office
services provided by the Advisor, provided, however, that the Company shall
reimburse the Advisor for the Company’s pro rata portion of such rent,
telephone, utilities, office furniture, equipment, machinery and other office,
internal and overhead expenses to the extent that the Company’s employees,
officers, representatives and/or agents (who are not also employed by the
Advisor) use such facilities or incur such expenses; and
 
7.1.3 unless otherwise approved by the Board of Directors, the cost and expense
of the Sub-Advisor, if any.
 
7.2 Expenses of the Company.  The Company shall pay all of the costs and
expenses of the Company and the Advisor incurred on behalf of the Company or any
subsidiary or in connection with this Agreement, excepting only those expenses
that are specifically the responsibility of the Advisor pursuant to Section 7.1
of this Agreement.  Without limiting the generality of the foregoing, it is
specifically agreed that the following costs and expenses of the Company or any
subsidiary of the Company shall be paid by the Company and shall not be paid by
the Advisor or the Affiliates of the Advisor:
 
7.2.1 all costs and expenses associated with the formation and capital raising
activities of the Company and its subsidiaries, including, without limitation,
the costs and expenses of the preparation of the Company’s registration
statements, and any and all costs and expenses of an initial public offering of
the Company, any subsequent offerings and any filing fees and costs of being a
public company, including, without limitation, filings with the Securities and
Exchange Commission, the National Association of Securities Dealers, and any
exchange or over-the-counter market, among other such entities;
 
7.2.2 all costs and expenses in connection with the acquisition, disposition,
financing, hedging, administration and ownership of the Company’s or any
subsidiary’s investment assets (including, without limitation, the Mortgage
Assets) and, including, without limitation, costs and expenses incurred in
contracting with third parties, including Affiliates of the Advisor, to provide
such services, such as legal fees, accounting fees, consulting fees, trustee
fees, appraisal fees, insurance premiums, commitment fees, brokerage fees,
guaranty fees, ad valorem taxes, costs of foreclosure, maintenance, repair and
improvement of property and premiums for insurance on property owned by the
Company or any subsidiary of the Company;
 
7.2.3 all costs and expenses relating to the acquisition of, and maintenance and
upgrades to, the Company’s portfolio accounting systems;
 
7.2.4 all costs and expenses of money borrowed by the Company or its
subsidiaries, including, without limitation, principal, interest and the costs
associated with the establishment and maintenance of any credit facilities,
warehouse loans and other indebtedness of the Company and its subsidiaries
(including commitment fees, legal fees, closing and other costs);
 
7.2.5 all taxes and license fees applicable to the Company or any subsidiary of
the Company, including interest and penalties thereon;
 
7.2.6 all legal, audit, accounting, underwriting, brokerage, listing, filing,
rating agency, registration and other fees, printing, engraving, clerical,
personnel and other expenses and taxes incurred in connection with the issuance,
distribution, transfer, registration and stock exchange listing of the Company’s
or any subsidiary’s equity securities or debt securities;
 
7.2.7 other than for the Advisor Obligations, all fees paid to and expenses of
third-party advisors and independent contractors, consultants, advisors and
other agents (other than the Advisor or any Sub-Advisor) engaged by the Company
or any subsidiary of the Company or by the Advisor for the account of the
Company or any subsidiary of the Company (other than the Advisor or Sub-Advisor)
and all employment expenses of the personnel employed by the Company or any
subsidiary of the Company (including, without limitation, a chief financial
officer of the Company, but excluding any personnel which are also employed by
the Advisor or Sub-Advisor), including, without limitation, the salaries, wages,
equity based compensation of such personnel, payroll taxes and the incremental
cost for administering employee benefit plans of the Advisor which are used by
such personnel;
 
7.2.8 all insurance costs incurred by the Company or any subsidiary of the
Company, including, without limitation, any costs to obtain liability or other
insurance to indemnify the Advisor and underwriters of any securities of the
Company;
 
7.2.9 all custodian, transfer agent and registrar fees and charges;
 
7.2.10 all compensation and fees paid to directors of the Company or any
subsidiary of the Company (excluding those directors who are also employees of
the Advisor), all expenses of directors of the Company or any subsidiary of the
Company (including those directors who are also employees of the Advisor), the
cost of directors and officers liability insurance and premiums for errors and
omissions insurance, and any other insurance deemed necessary or advisable by
the Board of Directors for the benefit of the Company and its directors and
officers (including those directors who are also employees of the Advisor);
 
7.2.11 all third-party legal, accounting and auditing fees and expenses and
other similar services relating to the Company’s or any subsidiary’s operations
(including, without limitation, all quarterly and annual audit or tax fees and
expenses);
 
7.2.12 all legal, expert and other fees and expenses relating to any actions,
proceedings, lawsuits, demands, causes of action and claims, whether actual or
threatened, made by or against the Company, or which the Company is authorized
or obligated to pay under applicable law or its Governing Instruments or by the
Board of Directors;
 
7.2.13 any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any subsidiary of the
Company, or against any trustee, director or officer of the Company or any
subsidiary of the Company in his capacity as such for which the Company or any
subsidiary of the Company is required to indemnify such trustee, director or
officer by any court or governmental agency, or settlement of pending or
threatened proceedings;
 
7.2.14 all travel and related expenses of directors, officers and employees of
the Company and the Advisor, incurred in connection with attending meetings of
the Board of Directors or holders of securities of the Company or any subsidiary
of the Company or performing other business activities that relate to the
Company or any subsidiary of the Company, including, without limitations, travel
and expenses incurred in connection with the purchase, financing, refinancing,
sale or other disposition of Mortgage Assets or other investments of the
Company; provided, however, that the Company shall only be responsible for a
proportionate share of such expenses, as determined by the Advisor in good
faith, where such expenses were not incurred solely for the benefit of the
Company;
 
7.2.15 all expenses of organizing, modifying or dissolving the Company or any
subsidiary of the Company and costs preparatory to entering into a business or
activity, costs of winding up or disposing of a business of activity of the
Company or its subsidiaries;
 
7.2.16 all expenses relating to payments of dividends or interest or
distributions in cash or any other form made or caused to be made by the Board
of Directors to or on account of holders of the securities of the Company or any
subsidiary of the Company, including, without limitation, in connection with and
dividend reinvestment plan;
 
7.2.17 all expenses of third parties relating to communications to holders of
equity securities or debt securities issued by the Company or any subsidiary of
the Company and the other bookkeeping and clerical work necessary in maintaining
relations with holders of such securities and in complying with the continuous
reporting and other requirements of governmental bodies or agencies, including
any costs of computer services in connection with this function, the cost of
printing and mailing certificates for such securities and proxy solicitation
materials and reports to holders of the Company’s or any subsidiary’s securities
and reports to third parties required under any indenture to which the Company
or any subsidiary of the Company is a party;
 
7.2.18 subject to Section 7.1, all expenses relating to any office or office
facilities maintained by the Company or any subsidiary of the Company exclusive
of the office of the Advisor and/or Affiliates of the Advisor, including,
without limitation, rent, telephone, utilities, office furniture, equipment,
machinery and other office expenses for the Company’s chief financial officer
and any other persons the Board of Directors authorizes the Company to hire;
 
7.2.19 all costs and expenses related to the design and maintenance of the
Company’s web site or sites and associated with any computer software or
hardware that is used solely for the Company;
 
7.2.20 other than for the Advisor Obligations, all other costs and expenses
relating to the Company’s business and investment operations, including, without
limitation, the costs and expenses of acquiring, owning, protecting,
maintaining, developing and disposing of Mortgage Assets, including, without
limitation, appraisal, reporting, audit and legal fees;
 
7.2.21 other than for the Advisor Obligations, all other expenses actually
incurred by the Advisor, its Affiliates or any Sub-Advisor or their respective
officers, employees, representatives or agents, or any Affiliates thereof, which
are reasonably necessary for the performance by the Advisor of its duties and
functions under this Agreement (including, without limitation, any fees or
expenses relating to the Company’s compliance with all governmental and
regulatory matters); and
 
7.2.22 all other expenses of the Company or any subsidiary of the Company that
are not the responsibility of the Advisor under Section 7.1 of this Agreement.
 
7.3 Expense Reimbursement to the Advisor.  Any individual cost or expense
exceeding $100,000 (or such other limit as may be approved by the Board of
Directors from time to time) shall be approved by the Board of Directors, unless
such item was previously reflected in the Company’s budget approved by the Board
of Directors.  Costs and expenses incurred by the Advisor on behalf of the
Company shall be reimbursed monthly to the Advisor or, at the Advisor’s
election, offset against any funds of the Company in the Company’s account or
accounts held by the Advisor or otherwise.  The Advisor shall prepare a written
statement in reasonable detail documenting the costs and expenses of the Company
and those incurred by the Advisor on behalf of the Company during each month,
and shall deliver such written statement to the Company within 15 days after the
end of each month.  Unless deducted directly by the Advisor as aforesaid, the
Company shall pay all amounts payable to the Advisor pursuant to this Section
7.3 within three days after the receipt of the written statement without demand,
deduction, offset or delay. Cost and expense reimbursement to the Advisor shall
be subject to adjustment at the end of each calendar year in connection with the
annual audit of the Company.
 
8. Limits of Advisor Responsibility; Indemnity.
 
8.1 Limits of Advisor Responsibility.  The Advisor shall have no responsibility
under this Agreement other than to render the services specifically called for
under this Agreement and shall not be responsible for any action of the Board of
Directors in following or declining to follow any advice or recommendations of
the Advisor, including, without limitation, as set forth in Section 2.2.2 of
this Agreement.  The Advisor, any Sub-Advisor and their respective Affiliates,
directors, officers, stockholders, equity holders, employees, representatives
and agents, and any Affiliates thereof, shall not be liable to the Company
(including, without limitation, any stockholder thereof), any issuer of mortgage
securities, any subsidiary of the Company, its subsidiary’s stockholders, the
Unaffiliated Directors, any credit-party, any counter-party under any agreement
or any other person whatsoever for any acts or omissions, errors of judgment or
mistakes of law by the Advisor, any Sub-Advisor, or their respective Affiliates,
directors, officers, employees, representatives or agents, or any Affiliates
thereof, under or in connection with this Agreement, except to the extent that
the Unaffiliated Directors shall have made a reasonable good faith determination
based upon findings of fact which are disclosed to the Advisor that the Advisor
was grossly negligent, acted with reckless disregard or engaged in willful
misconduct or active fraud while discharging its material duties under this
Agreement.
 
8.2 Indemnification.  The Company and its subsidiaries shall reimburse,
indemnify and hold harmless the Advisor, any Sub-Advisor, and their respective
Affiliates, directors, officers, stockholders, equity holders, employees,
representatives and agents, and any Affiliates thereof (each, an “indemnitee”)
from and against any and all expenses, losses, costs, damages, liabilities,
demands, charges and claims of any nature whatsoever, actual or threatened
(including, without limitation, reasonable attorneys’ fees), arising from or in
respect of any acts or omissions, errors of judgment or mistakes of law (or any
alleged acts or omissions, errors of judgment or mistakes of law) performed or
made while acting in any capacity contemplated under this Agreement or pursuant
to any underwriting agreement or similar agreement to which Advisor is a party
that is related to the Company’s activities; provided, however, that such
indemnification shall be available only if all of the following conditions are
met:
 
8.2.1 The indemnitee has determined, in good faith, that the course of conduct
which caused the loss or liability was in the best interests of the Company.
 
8.2.2 The indemnitee was acting on behalf of or performing services for the
Company.
 
8.2.3 Such liability or loss was not the result of negligence or misconduct by
the indemnitee.
 
8.2.4 Such indemnification is recoverable only out of the Company’s net assets
and not from its stockholders.
 
9. No Joint Venture.  The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers or impose any liability as such on
any of them.  The Advisor is an independent contractor and, except as expressly
provided or authorized in this Agreement, shall have no authority to act for or
represent the Company.
 
10. Term; Termination.
 
10.1 Term.  This Agreement shall commence on the Effective Date and shall have
an initial term of one year.  Thereafter, this Agreement shall automatically
renew for an additional year, unless terminated in accordance with the terms and
conditions of this Agreement.
 
10.2 Termination Without Cause.  Notwithstanding any other provision of this
Agreement to the contrary, after the first anniversary of the Effective Date,
(i) the Company shall have the right to terminate this Agreement without cause
at any time after 60-days prior written notice to the Advisor and the
affirmative vote of a majority of the Unaffiliated Directors to do so and (ii)
the Advisor shall have the right to terminate this Agreement without cause at
any time after 60-days prior written notice to the Board of Directors.  If the
Company terminates this Agreement without cause, the Company shall pay to the
Advisor within 15 days after the effective date of termination without demand,
deduction, offset or delay or, at the Advisor’s election, the Advisor may deduct
such payments from any account or accounts of the Company all unpaid
reimbursable costs and expenses permitted under the Agreement and all earned and
unpaid Management Compensation.
 
10.3 Termination by Company for Cause.  In the event that the Unaffiliated
Directors shall have made a reasonable good faith determination based on
findings of fact which are disclosed to the Advisor that cause exists, then a
majority of the Unaffiliated Directors shall have the right to terminate this
Agreement for cause at the following time:  (i) immediately, if the Unaffiliated
Directors determined in good faith that its claims are based primarily on
criminal activity or active fraud or (ii) after not less than 60 days after
written notice to the Advisor, if the Unaffiliated Directors determined in good
faith that its claims are based other than as described in clause (i) above and
the Unaffiliated Directors shall have determined that cause still exists after
written notice to the Advisor disclosing the findings of the Unaffiliated
Directors and a reasonable opportunity to cure. In the event that the Agreement
is terminated for “cause” in accordance with the provisions of this Section
10.3, the Company shall pay the Advisor all unpaid reimbursable costs and
expenses and all earned and unpaid Management Compensation.
 
10.4 Change of Control.  In the event of a Change of Control of the Company, the
Advisor shall have the right to terminate this Agreement upon 60 days prior
written notice, provided that the Advisor delivers such notice within 90 days
after such Change of Control has occurred.  In the event of a termination of
this Agreement in connection with a Change in Control, the Company shall pay the
Advisor all unpaid reimbursable costs and expenses permitted under the Agreement
and all earned and unpaid Management Compensation.
 
11. Action Upon Termination.  From and after the effective date of termination
of this Agreement, except as specified in Section 10.2, 10.3 or 10.4 of this
Agreement, the Advisor shall not be entitled to any payment or compensation as
of the date of termination shall terminate and be cancelled without
consideration.  Upon such termination, the Advisor shall promptly:
 
11.1.1 pay over to the Company or any subsidiary of the Company all money
collected and held for the account of the Company or any subsidiary of the
Company pursuant to this Agreement;
 
11.1.2 pay over to the Company any unpaid Advisor Refund and any amounts payable
to the Company pursuant to Section 6.2.5 hereof;
 
11.1.3 deliver to the Board of Directors an accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board of Directors with respect to the Company or any subsidiary of the Company;
and
 
11.1.4 deliver to the Board of Directors all property and documents of the
Company or any subsidiary of the Company then in the custody of the Advisor.
 
12. Limited Right to Offset; Survival of Payments.  Notwithstanding anything to
the contrary, the Company shall not have any right to offset any amount
whatsoever from any payments in Sections 6, 7, 10, 11 or otherwise and the
Company’s obligation to make such payments shall survive the termination of this
Agreement, except that the Company shall have the right to offset against the
liquidated sum of any Advisor Refund.
 
13. Assignments.
 
13.1 Assignment by the Advisor.  Other than transfers and assignments by
operation of law (including transfers in connection with a change of control of
the Advisor), this Agreement shall terminate automatically in the event that the
Advisor assigns this Agreement, unless such assignment is consented to in
advance in writing by the Company with the consent of a majority of the
Unaffiliated Directors.  In the event an assignment by the Advisor is consented
to by the Company in accordance with this Section 13.1, such assignment shall
bind the assignee under this Agreement in the same manner as the Advisor is
bound, and the Advisor shall be released from all of its obligations, duties and
responsibilities under this Agreement and all liability therefore and in respect
hereof.  In addition, the assignee shall execute and deliver to the Company a
counterpart of this Agreement naming such assignee as Advisor.
 
13.2 Assignment by the Company.  This Agreement shall not be assigned by the
Company without the prior written consent of the Advisor.
 
14. Release of Money or Other Property Upon Written Request.  The Advisor agrees
that any money or other property of the Company or any subsidiary of the Company
held by the Advisor under this Agreement shall be held by the Advisor as
custodian for the Company or such subsidiary, and the Advisor’s records shall be
appropriately marked clearly to reflect the ownership of such money or other
property by the Company or such subsidiary.
 
14.1 Procedures.  Upon the receipt by the Advisor of a written request signed by
a duly authorized officer of the Company or an authorized member of the Board of
Directors requesting the Advisor to release to the Company or any subsidiary of
the Company any money or other property then held by the Advisor for the account
of the Company or any subsidiary of the Company under this Agreement, the
Advisor shall release such money or other property to the Company or such
subsidiary of the Company within a reasonable period of time, but in no event
later than 90 days following such request; provided, however, that the Advisor
shall have the right to offset any First-Tier Management Compensation,
Second-Tier Management Compensation reimbursable costs or any other sums due and
owning to the Advisor under this Agreement against payment of any money or
property held by the Advisor for the account of the Company or any subsidiary of
the Company under this Agreement.
 
14.2 Limitations.  The Advisor, any Sub-Advisor and their respective Affiliates,
directors, officers, stockholders, equity holders, employees, representatives
and agents, and any Affiliates thereof, shall not be liable to the Company, any
subsidiaries of the Company, the Unaffiliated Directors or the Company’s or its
subsidiaries’ stockholders for any acts performed or omissions to act by the
Company or any subsidiary of the Company in connection with the money or other
property released to the Company or any subsidiary of the Company in accordance
with this Section 14, except to the extent that the Board of Directors shall
have made a reasonable good faith determination based upon findings of fact
which are disclosed to the Advisor that the Advisor was grossly negligent, acted
with reckless disregard or engaged in willful misconduct or active fraud while
discharging its material duties under this Agreement.
 
14.3 Indemnification.  The Company and any subsidiary of the Company shall
indemnify the Advisor, any Sub-Advisor and their respective Affiliates,
directors, officers, stockholders, equity holders, employees, representatives
and agents, and any Affiliates thereof, against any and all expenses, costs,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever, which arise in connection with the Advisor’s (or a Sub-Advisor’s)
release of such money or other property to the Company or any subsidiary of the
Company in accordance with the terms of this Section 14, if all of the following
conditions are met:
 
14.3.1 The indemnitee has determined, in good faith, that the course of conduct
which caused the loss or liability was in the best interests of the Company.
 
14.3.2 The indemnitee was acting on behalf of or performing services for the
Company.
 
14.3.3 Such liability or loss was not the result of negligence or misconduct by
the indemnitee.
 
14.3.4 Such indemnification is recoverable only out of the Company’s net assets
and not from its stockholders.
 
 Indemnification pursuant to this provision shall be in addition to any right of
the Advisor, any Sub-Advisor and their respective Affiliates, directors,
officers, stockholders, equity holders, employees, representatives and agents,
and any Affiliates thereof, to indemnification under Section 8 of this
Agreement.
 
15. Representations, Warranties and Covenants.
 
15.1 Company in Favor of the Advisor.  The Company hereby represents and
warrants to the Advisor as follows:
 
15.1.1 Due Formation.  The Company is duly organized, validly existing and in
good standing under the laws of Maryland, has the power to own its assets and to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Company and its subsidiaries,
taken as a whole.  The Company does not do business under any fictitious
business name.
 
15.1.2 Power and Authority.  The Company has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required under this Agreement.  Except as shall
have been obtained, no consent of any other person, including, without
limitation, stockholders and creditors of the Company, and no license, permit,
approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required under this Agreement.  This Agreement has been, and each instrument or
document required under this Agreement will be, executed and delivered by a duly
authorized officer of the Company, and this Agreement constitutes, and each
instrument or document required under this Agreement when executed and delivered
under this Agreement will constitute, the legally valid and binding obligation
of the Company enforceable against the Company in accordance with its terms.
 
15.1.3 Execution, Delivery and Performance.  The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Company, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Company, or the Governing
Instruments of, or any securities issued by, the Company or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Company is a party or by which the Company or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Company and its
subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking (other than the pledge of amounts payable
to the Advisor under this Agreement to secure the Advisor’s obligations to its
lenders).
 
15.2 Advisor in Favor of the Company.  The Advisor hereby represents and
warrants to the Company as follows:
 
15.2.1 Due Formation.  The Advisor is duly organized, validly existing and in
good standing under the laws of Delaware, has the power to own its assets and to
transact the business in which it is now engaged and is duly qualified to do
business and is in good standing under the laws of each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except for failures to be so qualified, authorized or licensed
that could not in the aggregate have a material adverse effect on the business
operations, assets or financial condition of the Advisor and its subsidiaries,
taken as a whole.  The Advisor does not do business under any fictitious
business name.
 
15.2.2 Power and Authority.  The Advisor has the power and authority to execute,
deliver and perform this Agreement and all obligations required under this
Agreement and has taken all necessary corporate action to authorize this
Agreement on the terms and conditions hereof and the execution, delivery and
performance of this Agreement and all obligations required under this
Agreement.  Except as shall have been obtained, no consent of any other person
including, without limitation, stockholders and creditors of the Advisor, and no
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Advisor in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required under this Agreement.  This Agreement has been and each
instrument or document required under this Agreement will be executed and
delivered by a duly authorized officer of the Advisor, and this Agreement
constitutes, and each instrument or document required under this Agreement when
executed and delivered under this Agreement will constitute, the legally valid
and binding obligation of the Advisor enforceable against the Advisor in
accordance with its terms.
 
15.2.3 Execution, Delivery and Performance.  The execution, delivery and
performance of this Agreement and the documents or instruments required under
this Agreement will not violate any provision of any existing law or regulation
binding on the Advisor, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Advisor, or the governing
instruments of, or any securities issued by, the Advisor or of any mortgage,
indenture, lease, contract or other agreement, instrument or undertaking to
which the Advisor is a party or by which the Advisor or any of its assets may be
bound, the violation of which would have a material adverse effect on the
business operations, assets or financial condition of the Advisor and its
subsidiaries, taken as a whole, and will not result in, or require, the creation
or imposition of any lien on any of its property, assets or revenues pursuant to
the provisions of any such mortgage indenture, lease, contract or other
agreement, instrument or undertaking.
 
16. Notices.  Unless expressly provided otherwise in this Agreement, all
notices, requests, demands and other communications required or permitted under
this Agreement shall be in writing and shall be deemed to have been duly given,
made and received when (1) delivered by hand, (2) otherwise delivered against
receipt therefor, or (3) upon actual receipt of registered or certified mail,
postage prepaid, return receipt requested.  The parties may deliver to each
other notice by electronically transmitted facsimile copies, provided that such
facsimile notice is followed within 24 hours by any type of notice otherwise
provided for in this Section 16.  Any notice shall be duly addressed to the
parties as follows:
 
if to the Company:
 
Desert Capital REIT, Inc.
1291 Galleria Drive, Suite 200
Henderson, Nevada  89014
 
with a copy given in the manner prescribed above (which shall not constitute
notice), to:
 
Locke Lord Bissell & Liddell LLP
2200 Ross Avenue
Suite 2200
Dallas, Texas 75201
Attn:  X. Lane Folsom, Esq.
 
if to the Advisor:
 
Sandstone Equity Investors, LLC
1291 Galleria Drive
Henderson, Nevada  89014
 
Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section 16 for the giving of notice.
 
17. Binding Nature of Agreement; Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns as provided
in this Agreement.
 
18. Entire Agreement.  This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof.  The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.  This Agreement may not be modified
or amended other than by an agreement in writing.
 
19. Controlling Law.  This Agreement and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of Maryland,
notwithstanding any Maryland or other conflict of law provisions to the
contrary.
 
20. No Waivers.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.  No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.
 
21. Titles Not to Affect Interpretation.  The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
 
22. Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.  This Agreement shall become binding
when one or more counterparts hereof, individually or taken together, shall bear
the signatures of all of the parties reflected hereon as the signatories.
 
23. Provisions Severable.  The provisions of this Agreement are independent of
and severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
 
24. Gender.  Words used herein regardless of the number and gender specifically
used shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
 
25. Attorneys’ Fees.  Should any action or other proceeding be necessary to
enforce any of the provisions of this Agreement or the various transactions
contemplated hereby, the prevailing party will be entitled to recover its actual
reasonable attorneys’ fees and expenses from the non-prevailing party.
 
26. Amendments.  This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by all of the parties
hereto and, in the case of the Company, approved by a majority of the
Unaffiliated Directors.  The parties hereto expressly acknowledge that no
consent or approval of the Company’s stockholders is required in connection with
any amendment, modification or change to this Agreement.
 
27. Authority.  Each signatory to this Agreement warrants and represents that he
is authorized to sign on behalf of and to bind the party on whose behalf he, she
or it is signing.
 
[Signature page follows]
 
 

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
THE COMPANY:


DESERT CAPITAL REIT, INC.,
a Maryland corporation

By:   /s/ Todd B. Parriott 
          Todd B. Parriott
         President






THE ADVISOR:


SANDSTONE EQUITY INVESTORS, LLC,
a Delaware limited liability company


By:    /s/ G. Steven Dawson     
           G. Steven Dawson
          Managing Director





